EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing of the Schedule 13G to which this agreement is attached and to the joint filing of all amendments thereto. This agreement may be executed in one or more counterparts, each of which shall be considered an original counterpart, and shall become a binding agreement when each of the parties designated as signatories has executed one counterpart. Dated: February 14, 2014 JLL PATHEON HOLDINGS, COOPERATIEF U.A. By: /s/ Daniel Agroskin Name: Daniel Agroskin Title: Authorized Signatory JLL PATHEON HOLDINGS, LLC By: /s/ Daniel Agroskin Name: Daniel Agroskin Title: Sole Manager JLL PARTNERS FUND V (PATHEON), L.P. By its General Partner, JLL Associates V (Patheon), L.P. By its General Partner, JLL Associates G.P. V (Patheon), Ltd. By: /s/ Paul S. Levy Name: Paul S. Levy Title: Managing Director JLL ASSOCIATES V (PATHEON), L.P. By its General Partner, JLL Associates G.P. V (Patheon), Ltd. By: /s/ Paul S. Levy Name: Paul S. Levy Title: Managing Director JLL ASSOCIATES G.P. V (PATHEON), LTD. By: /s/ Paul S. Levy Name: Paul S. Levy Title: Managing Director /s/ Paul S. Levy Paul S. Levy /s/ Nicholas O'Leary Nicholas O’Leary /s/ Eugene Hahn Eugene Hahn /s/ Michael J. Schwartz Michael J. Schwartz /s/ Frank J. Rodriguez Frank J. Rodriguez /s/ Alexander Castaldi Alexander Castaldi /s/ Kevin T. Hammond Kevin T. Hammond /s/ Michel Lagarde Michel Lagarde /s/ Robert VanHees Robert VanHees /s/ Garrett Hall Garrett Hall /s/ Daniel Agroskin Daniel Agroskin
